PER CURIAM.
The district court’s allowance of the defendant’s motion in limine was not an abuse of discretion and, a fortiori, the court’s denial of the ensuing motion for reconsideration was also within its discretion. Consequently, we affirm the rulings from which the government has appealed. The district court may, if circumstances warrant and if the court so elects, revisit the in limine ruling during the trial. See, e.g., United States v. Marino, 200 F.3d 6, 11 (1st Cir.1999) (explaining that “rulings on motions in limine normally are considered provisional, in the sense that the trial court .may revisit its pretrial evidentiary rulings at retrial when an evidentiary proffer may be more accurately assessed in the context of ... other evidence”). In all events, we need go no further.

Affirmed.